The appeal in this case is on the record alone, without a bill of exceptions. It is stated in brief of counsel for appellant that the errors assigned and here insisted upon are "that the court erred in overruling appellant's motion for a new trial."
Under decisions many times repeated, we cannot review this action of the trial court in the absence of a bill of exceptions showing that an exception was duly reserved to the ruling. The mere incorporation of an exception *Page 264 
in the record proper is not sufficient. Akin v. Chancy Bros., etc., Co., 207 Ala. 523, 93 So. 408; Newell Contr. Co. v. Glenn, 214 Ala. 282, 107 So. 801.
As the record stands, we can only affirm the judgment.
Affirmed.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.